DETAILED ACTION

A response was received on 12 October 2021.  By this response, Claim 1 has been amended.  Claims 2-11 and 13 have been canceled.  Claims 12, 14, and 15 were previously indicated as canceled.  New Claims 15-19 have been added.  Claims 1 and 15-19 are currently pending in the present application.

Response to Amendment

The amendments do not fully comply with 37 CFR 1.121.  In particular, the amendments to the claims do not clearly comply with 37 CFR 1.121(c)(5), which states that a previously canceled claim may be reinstated only by adding the claim as a new claim with a new claim number.  Claim 15 was previously listed as canceled.  However, as the present application does not appear to have ever included a pending Claim 15, as a courtesy to Applicant and to advance prosecution of this application, the addition of new Claim 15 in the present response has been treated as though it is in compliance with 37 CFR 1.121(c)(3) and (5).
Additionally, the amendments to the specification do not clearly comply with the requirements of 37 CFR 1.121(b)(1)(i) that new or replacement paragraphs must be identified by an instruction that unambiguously identifies the location to add or replace the paragraph.  In particular, the instruction to add the “Field of the Invention” heading is not unambiguous, because the top of the page is not immediately before the line “The invention relates to sensitively collecting data” as stated (see page 2 of the present 
Applicant is required to resubmit the specification amendments in full (including the replacement abstract) in a manner that unambiguously identifies the paragraphs to be added or replaced.  Alternatively, a substitute specification in compliance with 37 CFR 1.121(b)(3) and 1.125(b) and (c) may be submitted.

Response to Arguments

Applicant’s arguments with respect to the rejection of Claim 1 under 35 U.S.C. 102(a)(1) have been considered but are moot in view of the new grounds of rejection set forth below.  To the extent that the arguments are relevant to the new grounds of rejection, they are not persuasive.

New grounds of rejection are necessitated by the amendment and are set forth below.

Drawings

The objections to the drawings for failure to comply with 37 CFR 1.84(p)(5) and for informalities are withdrawn in light of the amended drawings filed.



Specification

The objection to the specification is NOT withdrawn, because not all issues have been addressed and/or the amendments have raised new issues, as detailed below.  As set forth above, the amendments to the specification and abstract must be resubmitted in the next response in a manner fully compliant with 37 CFR 1.121(b).
The disclosure is objected to because of the following informalities:  
The specification does not include section headings as per 37 CFR 1.77(c).  Note that, although Applicant has presented amendments with headings indicating the field, background, and summary of the invention, Applicant has not provided headings for the brief description of the drawings or the detailed description of the invention as per 37 CFR 1.77(b)(9) and (10). 
The specification includes minor grammatical and other errors.  For example, on page 1, lines 22-23, commas should be inserted before and after “by means of the sensor”.  On page 1, line 24, the colon after “elements” should be replaced with a semicolon.  On page 3, lines 2-3, reference is made to “any preceding claim” but the claims follow this section.  On page 4, line 3, it appears that “such a” should read “such as a”.  On page 4, line 8, “of” should be inserted after “aspects”.  Beginning at page 6, line 9, the description of Figure 2 does not match what is shown in the drawing.  On page 6, lines 13-14, it appears that a conjunction (e.g. “and” or “or”) should be inserted before “browsing the web”.  In line 4 of the paragraph from page 6 cited at page 6 of the present response, the added term “that” should be deleted before “the interaction”.  On page 6, line 18, the phrase “into, into” is grammatically unclear.  On page 6, line 22, it 
Appropriate correction is required.  Applicant’s cooperation is again requested in correcting any other errors of which applicant may become aware in the specification.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:  Independent Claim 1 has been amended to recite that “the determining of said behavioral biometric is not based on any identifiers of which on-screen characters were touched”, and new independent Claims 18 and 19 recite similar limitations.  There appears to be no mention in the specification that the biometric is not based on identifiers of characters touched.  Further, new Claims 15 and 16 each recite “completely removing from the raw dataset said password [or PIN] and any identifier or transformation of said password [or PIN]”.  There appears to be no mention in the specification of removing identifiers or transformations of a password or PIN.  Therefore, there is not proper antecedent basis for the above claimed subject matter.  For further 

Claim Objections

Claims 1, 18, and 19 are objected to because of the following informalities:  
In Claims 1, 18, and 19, it appears that “touch-screen” should be written as the single word “touchscreen” for consistency with the specification (see throughout the claims).  Further, “touch-pressure” should be two words without a hyphen (see items a-iii, b2-iii, and d, for example), and “data-items” should be two words without a hyphen (see item b2, for example).
In Claims 1, 18, and 19, in element b of each claim, the comma after “forming an obscured dataset” should be deleted.
In Claim 18, it appears that “computer-readable” should be inserted before “storage medium” in line 1.
Appropriate correction is required.

Claim Rejections - 35 USC § 101

The rejection of Claims 1-11 and 13 under 35 U.S.C. 101 is withdrawn (or moot) in light of the amendments to (or cancellation of) the claims.  In particular, the addition of the detailed step of how the data is used to determine the behavioral biometric (e.g. 

Claim Rejections - 35 USC § 112

The rejection of Claims 2-11 and 13 under 35 U.S.C. 112(b) is moot in light of the cancellation of the claims.  The rejection of Claim 1 is NOT withdrawn, because not all issues have been addressed and/or because the amendments have raised new issues, as detailed below.

The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 15-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
not based on identifiers of characters.  Any negative limitation or exclusionary proviso must have basis in the original disclosure.  The mere absence of a positive recitation is not basis for an exclusion.  See MPEP § 2173.05(i).  Further, Applicant has not pointed out where the new and amended claims are supported.  Therefore, there does not appear to be sufficient written description of the claims as amended or added.  See MPEP § 2163.04.
New Claims 15 and 16 each recite “completely removing from the raw dataset said password [or PIN] and any identifier or transformation of said password [or PIN]”.  There appears to be no mention in the specification of “completely removing” anything, nor does there appear to be any mention of removing identifiers or transformations of a password or PIN.  While the specification generally discusses removing an identifier of a character (see page 9, lines 3-15), there appears to be no mention of removing an identifier or transformation of a password or a PIN.  Further, Applicant has not pointed out where the new claims are supported.  Therefore, there does not appear to be sufficient written description of the added claims.  See MPEP § 2163.04.


The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 15-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, in step b, recites “forming an obscured dataset, by processing the raw dataset to obscure which user interface elements the user has interacted with, by performing…”  It is not clear what the phrase “by performing” is intended to modify.  In step c, elements c1 and c2 are not joined by a conjunction (e.g. “and” or “or”), and therefore, it is not clear whether they are alternatives or both required.  In step d, the recitation of “determining, based on the obscured dataset, in said remote computer device or at the user device, a behavioral biometric” is unclear as to where it would take place.  If only step c2 is performed and the obscured dataset is not transmitted to the remote computing device, then it is not clear how step d could be performed at the remote device.  Further, the claim recites steps a-e; however, there is no conjunction (e.g. “and” or “or”) that joins the list of steps, and therefore, it is not clear whether the 
Claim 18, in step b, recites “forming an obscured dataset, by processing the raw dataset to obscure which user interface elements the user has interacted with, by performing…”  It is not clear what the phrase “by performing” is intended to modify.  In step c, elements c1 and c2 are not joined by a conjunction (e.g. “and” or “or”), and therefore, it is not clear whether they are alternatives or both required.  In step d, the recitation of “determining, based on the obscured dataset, in said remote computer device or at the user device, a behavioral biometric” is unclear as to where it would take place.  If only step c2 is performed and the obscured dataset is not transmitted to the remote computing device, then it is not clear how step d could be performed at the remote device.  Additionally in step d, there is not clear antecedent basis for “the determinizing”, and “determinizing” does not appear to be in proper idiomatic English.  Further, the claim recites steps a-e; however, there is no conjunction (e.g. “and” or “or”) that joins the list of steps, and therefore, it is not clear whether the steps are all alternatives or all required.  The above ambiguities render the claim indefinite.
Claim 19, in step b, recites “forming an obscured dataset, by processing the raw dataset to obscure which user interface elements the user has interacted with, by performing…”  It is not clear what the phrase “by performing” is intended to modify.  In step c, elements c1 and c2 are not joined by a conjunction (e.g. “and” or “or”), and therefore, it is not clear whether they are alternatives or both required.  In step d, the recitation of “determining, based on the obscured dataset, in said remote computer device or at the user device, a behavioral biometric” is unclear as to where it would take 
Claims not specifically referred to above are rejected due to their dependence on a rejected base claim.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim, US Patent Application Publication 2012/0303964, in view of Deutschmann et al, US Patent Application Publication 2015/0358317. 
In reference to Claim 1, Kim discloses a method that includes generating a raw dataset from touchscreen data where user interface elements are derivable from the raw dataset that includes touch data that includes a duration, timing, and pressure of each touch and what characters were touched (paragraphs 0050-0053, receiving data from touch panel); forming an obscured dataset by processing the raw dataset to obscure the user interface elements that have been interacted with by removing identifiers of characters touched and retaining the other touch data (see paragraph 0075, deleting data); and transmitting or storing the obscured dataset (paragraphs 0081, 0070, transmitting dataset).  However, Kim does not explicitly disclose a behavioral biometric or authorization based thereupon.
Deutschmann discloses a method that includes generating a raw dataset that includes touch data including a duration, timing, and pressure of each touch and what characters were touched (paragraphs 0078, 0096, 0102; see also paragraph 0015, duration; paragraph 0116, timing; paragraphs 0023-0037, pressure); determining a behavioral biometric based on the touch data (see paragraph 0107, for example); and determining whether the user is authorized for access based on the biometric (paragraphs 0087-0088 and 0127).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Kim to include the behavioral biometric of Deutschmann, in order to use 
In reference to Claims 15 and 16, Kim and Deutschmann further disclose a password or PIN and removing identifiers of the password or PIN (Kim, paragraph 0075, deleting; 0077-0083, 0086, password; Deutschmann, paragraph 0128, password and PIN).
In reference to Claim 17, Kim and Deutschmann further disclose a smartphone or computing device (Kim, paragraphs 0003 and 0005; Deutschmann, paragraph 0007).

Claim 18 is directed to a software implementation of the method of Claim 1, and is rejected by a similar rationale.
Claim 19 is directed to a system having functionality corresponding substantially to that of the method of Claim 1, and is rejected by a similar rationale, mutatis mutandis.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ribani et al, US Patent 10742844, discloses techniques for hiding sensitive data that include removing the sensitive data from a touchscreen.
McNamara et al, US Patent 10853469, discloses systems that include removing confidential information obtained by a touch sensor.
Talmor et al, US Patent 11044604, discloses a method using behavioral biometrics during PIN entry on a touchscreen.
Lord et al, US Patent 11184766, discloses a system that includes authentication using biometric and behavioral readings.
Ananthakrishnan, US Patent 11194462, discloses a system that detects that sensitive information from a touchscreen should be hidden.
Herder, III, et al, US Patent Application Publication 2020/0028677, discloses a system using biometrics including behavior biometrics from a touchscreen.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571) 272-4006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Zachary A. Davis/Primary Examiner, Art Unit 2492